Citation Nr: 1200279	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to January 1978.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for a low back disability and determined there was not new and material evidence to reopen a claim for service connection for a right wrist disability.

The Veteran testified at a hearing at the RO in June 2010 before the undersigned Veteran's Law Judge of the Board (Travel Board hearing).

A July 2011 RO decision since issued reopened the right wrist claim, granted service connection for the disability, and assigned a 0 percent initial rating retroactively effective from June 14, 2004, the date of receipt of this claim.  If the Veteran believes he is entitled to a higher initial rating for this disability or earlier effective date, then he has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

So the only claim remaining before the Board concerns whether he also is entitled to service connection for a low back disorder.

This remaining claim requires further development before being decided, however, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be considered on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  

The file reveals the Veteran was scheduled for a fee-basis examination regarding his low back claim in June 2011.  A VA Report of General Information dated later that month noted that he had stated that he had not received notice of that examination, and that he consequently was to be scheduled for another examination.  But in written argument dated in November 2011, the representative pointed out the Veteran was never provided this rescheduled examination.  Therefore, this should be done before deciding this remaining claim.  

As for the source or cause of his current low back disorder, the Veteran testified during his June 2010 hearing that had he injured his low back in service when he fell while practicing repelling down a building.  He was also a paratrooper in service and made some 50 to 60 jumps, which he alleges over time also caused his current low back disability.

His service treatment records (STRs) confirm he fell from a building in April 1976, injuring his right shoulder and right wrist when a rope broke and he fell 20 feet.  His STRs, the report of an annual physical in October 1976, and the report of a VA examination in June 1979 are unremarkable, however, for any findings, complaints, or treatment specifically referable to a low back condition.  So a medical nexus opinion would be helpful in deciding this claim, including to better address this determinative issue of causation.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the 

evidence suggest an association between the disability and service or a 
service-connected disability.)

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his low back disability, either from VA or elsewhere (privately, etc.).  Attempt to obtain any additionally identified records.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After receipt of all additional evidence, reschedule the Veteran's VA compensation examination to first identify all current low back disorders and then to determine their etiologies - including specifically the likelihood (very likely, as likely as not, or unlikely) that any current low back disorder is attributable to his military service, and especially to the 20-foot fall in service during the repelling exercise down a building or from the multitude of approximately 50 to 60 parachute jumps he made in service as a paratrooper.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Because the Veteran is competent to attest to this type of injury in service since it is within the realm of his firsthand knowledge, the examiner cannot cite the mere absence of any actual treatment in the service treatment records (STRs) as the sole or only reason for disassociating any current low back disability from the Veteran's service and this type of injury, in particular.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Rather, the examiner should comment on the likelihood this type of claimed injury is consistent with the current disability shown.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The Board inevitably will have the responsibility of assessing the Veteran's competency and credibility to determine the ultimate probative value of his lay testimony concerning having sustained this type of injury in service and to have reportedly experienced continuous symptoms during the many years since.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran is hereby advised that failure to report for this rescheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655(b). 

The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

The examination should include any diagnostic testing or evaluation needed to make these important determinations. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim. 


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

